UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 19, 2007 TENNESSEE COMMERCE BANCORP, INC. (Exact name of registrant as specified in its charter) TENNESSEE 000-51281 62-1815881 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 381 Mallory Station Road, Suite 207, Franklin, Tennessee 37067 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (615) 599-2274 n/a (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On July 19, 2007, Tennessee Commerce Bancorp, Inc. (the "Corporation") issued the press release that is furnished as Exhibit 99.1 to this Current Report on Form 8-K, which by this reference is incorporated herein as if copied verbatim, with respect to the second quarter ended June 30, 2007, results of operations, financial condition, and other information. Item 7.01.Regulation FD Disclosure. The information set forth in Item 2.02 above is incorporated by reference as if fully set forth herein. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description of Exhibit 99.1 Press release issued July 19, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TENNESSEE COMMERCE BANCORP, INC. (Registrant) Date: July 19, 2007 By: /s/ George W. Fort George W. Fort Chief Financial Officer EXHIBIT INDEX Exhibit Description 99.1 Press Release dated July 19, 2007
